PER CURIAM.
On this appeal by a second mortgagor, we find no error in the determinations below accelerating the debt and ordering foreclosure of the mortgage in question. See David v. Sun Federal Savings & Loan Association, 461 So.2d 93 (Fla.1984). We find, however, that the payments already made entitle the appellant to a release from the instant mortgage1 of the two acres of the property described in paragraph 5 of the release addendum. See Tampa Federal Savings & Loan Association v. Aeon, Inc., 403 So.2d 1002 (Fla. 2d DCA 1981). Accordingly, the final judgment of foreclosure shall be amended after remand to exclude those two acres. The judgment under review is otherwise affirmed.
Affirmed as amended.

. Of course, this ruling has no effect upon the application of the first mortgage to all the subject property.